El Juez PResidente Señoe del ToRo,
emitió la opinión del tribunal.
Se solicita en este caso la desestimación de la apelación por frívola. Al celebrarse la vista de la moción se conce-dieron' a la parte apelante tres días para presentar cierta certificación en la que parece fundaba su oposición. Ni dentro de los tres días ni después se presentó la certificación. No hay impugnación por escrito.
*488Tales como surgen de los autos, los hechos son: una demanda en cobro de dinero basada en un pagaré que en ella se transcribe-, suscrito por los demandados a favor del deman-dante, una contestación no jurada en la que -se niegan general y específicamente todos y cada uno de los hechos de la de-manda-, y se alega como defensa que la obligación cuyo pago se reclama fué novada por otra que se transcribe, y un juicio al que no comparecieron los demandados y en el que el banco demandante presentó como prueba el pagaré transcrito en la demanda y la declaración de su gerente Diego Luis Corretjer que reconoció el pagaré suscrito por los demandados y que dijo que estaba vencido desde junio 6, 1928, y no había sido pagado por los demandados, ni por ninguna otra persona.
Bajo tales circunstancias ¿qué otra sentencia podía dic-tarse que no fuera la que dictó la corte, esto es, declarando con lugar la demanda y ordenando el pago de la suma de tres mil dólares reclamada, intereses y costas?

La apelación es enter a/mente frívola y debe desestimarse por tal motivo.